ON PETITION FOR REHEARING.
Beard, Justice.
This case was decided at the April, 1907, term of this court. A petition for a rehearing- was filed, and, as the case had been submitted on briefs' without oral argument, the court requested oral arguments on the petition for rehearing, and the case has been argued orally and at length.
The petition is based upon two grounds, viz.: that the information is insufficient and charges no offense; and that the statute is unconstitutional. The charge contained in 'the information is as follows: That the defendants “on the 24th day of July, A. D. 1905, at the County of Carbon and State of Wyoming, did then and there, against the caution and in disobedience of the mining boss of Hanna Coal Mine No. 1, at Hanna, Wyoming, unlawfully, wrongfully and wilfully enter said Hanna Coal Mine No. 1, and did then and there, against the caution and in disobedience of the said mining boss, unlawfully, wrongfully and wilfully enter mine entry No. 28, of said Hanna Coal Mine No. 1, an unsafe portion of said mine, and did thereby endanger the lives and health of persons employed in said mine, and did then and there *417and thereby endanger the security of said mine and the machinery employed therein. The said Neis Koppala and the said Isaac Lampe then and there being miners and workmen employed in said mine. The said Hanna Coal Mine No. 1 then and there being the property of the Union Pacific Coal Company, a corporation, which said Union Pacific Coal Company, a corporation, then and there employed an average of more than ten persons in said Hanna Coal Mine No. 1, during every twenty-four hours.”
It is contended that the information is not sufficient, because it does not state the names of the persons whose lives were endangered. But, as stated in the opinion, the information also charges that the security of the mine was endangered, which would constitute the offense' without the allegation that the life or health of anyone was endangered. The intent to endanger or injure life or property is not an element of the offense; but it consists of the intentional doing of an act with the knowledge that in so doing life or property will be thereby endangered;' and the information in this case charges that the defendants, against the caution of the mining boss, entered an unsafe place in the mine and did thereby endanger the life and health of those in the mine and the security of the mine and the machinery therein. To caution means to give notice of danger — to warn against danger — and a fair and reasonable construction of the language of the information is that the defendants did, after being notified and warned of the danger in so doing, intentionally enter an unsafe portion of the mine and did thereby endanger the lives and health of those in the mine and the security'of the mine and machinery. Accurate pleading might require a more definite statement in some respects than is contained in the information; but it contains all of the essential elements of the crime, and the charge is substantially in the language of the statute. The offense is purely statutory and the statute fully defines the offense, and in such case it .is usually sufficient to charge the offense in'the language of the statute. This is especially so *418after a verdict. The objections to the sufficiency of the information go to the manner of stating the offense, and not to the substance. It is not in a failure to state some essential element of the offense, but it is in the manner in which it is stated, of which complaint is made. Such objections are waived if not presented by motion to quash before plea. (See former opinion.)
It has been very earnestly urged in argument that the statute is unconstitutional in that it is a delegation of legislative power, and in the language of the brief of counsel for plaintiffs in error, gives “a mining boss or other person the right to make his word equivalent to a law the disobedience of which would make them criminals.” We do not so construe the statute. It simply makes it a misdemeanor to enter a mine or some part thereof under certain defined conditions among which is, to intentionally enter any part of the mine against caution whereby life or property is endangered. It is not the entering of some safe place of the mine in disobedience of aii arbitratry order of the mining boss when neither life or property would be endangered in so doing; but it is the intentional act of wilfully and knowingly doing that which exposes life or property to danger that the law condemns. The statute makes it the duty of the mining boss to ascertain and know the condition of the mine and it imposes a penalty upon him for permitting anyone to work in an unsafe place except for the purpose of making it safe; and the provisions of the statute we are here considering makes the caution of the mining boss sufficient notice of the danger to render the act of intentionally entering after such caution, and thereby exposing life or property to danger, criminal. The Legislature certainly had the right to say that it should be a misdemeanor for one to intentionally do an act which would endanger life or property after being cautioned by one on whom the law imposed the duty of ascertaining the danger. In other words, the provision is a protection against unreasonable criminal accusations rather than the reverse, since it exposes one to prosecution only *419upon the doing of an act after a specified notice of the danger attending it. The situation is the same in effect as to make one guilty of an offense upon knowingly doing the forbidden act. Statutes similar to ours and containing substantially the same provisions have been enacted and have been in force in a number of the states for many years, among which are Illinois, West Virginia, Missouri, Kansas and Iowa; but so far as we are advised their constitutionality has not been questioned upon the ground that they were a delegation of legislative power. Counsel for plaintiffs in error say in their brief, “unquestionably the Legislature under the police powers has a right to say that the omission of certain acts or the commission of certain acts productive of injury to life or property shall-be a crime.” That is what we understand the statute to do. ,It forbids the commission of certain acts whereby life or property is endangered; and such is the charge coiitained in the information. The Legislature and not the mining boss has defined what acts should constitute the offense. Upon a re-examination of the case we discover no reason for reopening the case for further argument. The defendants were tried upon a sufficient information under a valid statute, found guilty by a jury, and the minimum penalty provided by the statute imposed by the court. This in our opinion constituted due process of law, and there is nothing presented by the record in the case showing the defendants to have been deprived of any substantial right, or that they have just cause for complaint. A rehearing is therefore denied. Rehearing denied.
Potter, C. J., and Scott, J., concur.